Exhibit 10.2

PROMISSORY NOTE PAYOFF AGREEMENT

Morrison & Foerster LLP (“Holder”), states as follows:

1. That Holder is the legal and beneficial holder of a certain Promissory Note
dated on or about January 25, 2013 in the principal amount of $1,125,000
(“Note”) made by Pure Bioscience, Inc., a Delaware corporation (the “Maker”).

2. That neither the Note nor any of the rights of the Holder thereunder have
been sold, assigned, hypothecated, pledged or otherwise transferred or disposed
of by Lender to anyone whomsoever.

3. Upon receipt of $500,000.00 by Holder, on or about December 23, 2013, Holder
agrees that the Note has been paid and fully satisfied in all respects, and
Holder releases all claims for payment of monies due under the Note.

4. Holder hereby agrees to execute and deliver such further documents and
instruments, and to take such further actions as may be reasonable and necessary
to fully implement the provisions of this Promissory Note Payoff Agreement.

Dated: December 18, 2013

 

HOLDER: Morrison & Foerster LLP

/s/ Patrick M. Cavaney

By:  

Patrick M. Cavaney

Title:   Chief Operating Officer

 

ACKNOWLEDGED: Pure Bioscience, Inc.

/s/ Peter C. Wulff

By:   Peter C. Wulff Title:  
Chief Financial Officer and Chief Operating Officer